Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 11/09/2020.
Claims 1-5, 7-13, and 15-22 are pending for this examination.
Claims 1-5, 7, 9-13, and 15 were amended.
Claims 6 and 14 were cancelled.
Claims 17-22 were added.

Allowable Subject Matter
Claims 1-5, 7-13, and 15-22 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for operating a nested loop and systems and methods for implementing predicate statements in loops, however, the prior art does not fairly teach or suggest, individually or in combination, a nested loop system and method wherein a first register is associated with an outer loop which increments / decrements in response to tick instructions during the execution of the loop, a second register is associated with an inner loop which resets to an initial value in response to reaching a second threshold, and a third register is configured as a predicate FIFO, wherein a first value is shifted into the third register when the inner loop equals the second threshold and a second value is shifted into the third register when .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 10,346,145) teaches a system for implementing loops and nested loops wherein predicates are recursively computed for nested loops.
Doshi et al. (US 6,192,515) teaches a pipelining system for implementing a nested loop with inner and outer loops for execution wherein a predicate is used to determine when a loop condition has been met.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183